DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6364076 to Braun et al.
Re: claim 14.  Braun shows in figure 3 a bearing element for use in a drum brake, comprising: a holding region shown at the top of element 170 on both sides of the U-shape and including elements 180 configured to interlock on a brake shoe 24; and a 
wherein the support region is configured to indirectly or directly transmit a support force along the first holding axis indirectly or directly to the carrying unit, and vice versa and wherein the support region is substantially convex as shown at the end of the lead line of 178b, and wherein a convex side of the support region is arranged on a side of the bearing element which faces away from the first holding geometry or top of 170, 180 and wherein the carrying unit 14 includes at least one bearing socket or that which accommodates element 48 configured to pivotably bear the brake shoe 24.
[AltContent: connector][AltContent: textbox (Radial direction)][AltContent: arrow]
    PNG
    media_image1.png
    290
    210
    media_image1.png
    Greyscale

Re: claim 15.  Braun shows in figure 3 the limitation wherein the holding region has two first holding geometries or the top of element 170 on both sides of the U-shape, and wherein the first holding geometries are arranged respectively on a limb or leg of 
Re: claim 16.  Braun shows in figure 3 the limitation wherein the support region 172, 178b is arranged between the two first holding geometries. 
Re: claim 17.  In an alternate interpretation the area near element 158 is the upper region and the area near element 60 is the lower area choosing an arbitrary frame of reference.  Based on this frame of reference Braun shows in figure 3 that the support region 172, 178b is arranged centrally above and between the first holding geometries or lower portions of 170 on both sides of the U-shape and elements 180.
Re: claim 18.  Braun  shows in figure 3 the limitation wherein the holding region has a second holding geometry or the geometry between the support region 172, 178b and the first holding geometry or portion of 170 shown near 180 and including     element 180.
Re: claim 19.  Braun shows in figure 3 the limitation wherein the second holding geometry comprises a shoulder or rounded portion shown before reaching the end of the lead line of 178b.
Re: claim 38.  Braun shows in figure 3 a bearing element for use in a drum brake, comprising: a holding region shown at the top of element 170 and including element 180 configured to interlock on a brake shoe 24; and a support region 178b configured to be indirectly or directly supported on a carrying unit or element 14 shown in figure 1; wherein the holding region has a first holding geometry which is configured to form an undercut 180 with the brake shoe along a first holding axis; and

Re: claim 39.  Braun shows in figures 3 and 4 the first holding geometry 180 extending inwardly i.e. downward toward the brake shoe 24, particularly the U-shaped supporting region of the brake shoe 24, for example.          
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 29, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of US Patent 6050371 to Krautkremer et al.	

Krautkremer et al. teach in col. 3 lines 30-34 the use of a drum brake component being an integral sheet metal part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the material of the drum brake component or bearing element of Braun to have been an integral sheet metal part, in view of the teachings of Krautkremer et al., in order to provide a means of providing a single component of a structurally sound material to facilitate assembly and to provide function reliability.
Re: claims 21 and 30.  Braun, as modified, teaches in figure 3 of Braun the limitation wherein one first holding geometry of the two first holding geometries or one leg of the U-shape near 178a includes a resettable cantilever region, and wherein the first holding geometry is configured to be brought into engagement with the brake shoe 24 in a first direction along the holding axis and provides a secure interlocking connection as shown in figure 4 with the brake shoe in a second direction opposite the first direction.
	Re: claims 22 and 31.  Braun, as modified, teaches in figure 3 of Braun the limitation wherein the support region 172, 178b has a receiving geometry for receiving a force transmission body 60, and wherein the force transmission body transmits the support force acting between the carrying unit and the bearing element.
Claims 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of US Patent 6050371 to Krautkremer et al. as applied above, and further in view of US Patent Application 2004/0245059 to Maehara et al.
Braun, as modified, is silent with regards to the force transmission body being substantially spherical.
Maehara et al. teach in paragraph [0152] and in figure 23 the use of a force transmission body being semi-spherical or substantially spherical as broadly recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the force transmission body of Braun, as modified, to have been substantially spherical, in view of the teaching of Maehara et al., in order to provide a means of promoting smooth pivotal motion of the brake shoe to effect braking in a drum brake.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of US Patent 3165815 to Wogerbauer.
Wogerbauer teaches in claim 6 the use of cold-rolling to form a strain hardened structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bearing element of Braun, as modified, to have been cold formed, in view of the teachings of Wogerbauer, in order to provide a means of producing shapes with high tolerance and good surface finish. 

Allowable Subject Matter
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-36 are allowed.



Response to Arguments
Applicant's arguments filed 2/11/21 have been fully considered but they are not persuasive.  Applicant argues that the rejection using Braun is improper because the tabs 180 of Braun do not interlock with the brake shoe 24.  Examiner disagrees.  The claim language requires that a holding region be configured to interlock a brake shoe.  Examiner first notes that the claim language does not positively recite that the holding region interlock with the brake shoe.  Instead, the language simply requires that the holding region be configured to interlock on a brake shoe.  The language is functional in nature i.e. the holding region must be capable of interlocking on a brake shoe.  The Office action indicates that the holding region is shown at the top of element 170 on both side of the U-shape and includes elements 180.  






[AltContent: textbox (Inward in the direction of brake shoe 24)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top of element 170 forming a part of the holding region that interlocks with a shoulder of the brake shoe 24)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    195
    257
    media_image2.png
    Greyscale

Figure of 4 of Braun shows the top of element 170 on both sides of the U-shape interlocking with a shoulder portion of the brake shoe 24 as shown in the annotated figure above.  It is emphasized that the holding region of Braun includes not only the tabs 180 but also the top of both sides of the U-shaped element 170 and that top portion of the holding region was the part of the holding region that not only is configured to interlock with a brake shoe functionally but is shown to positively interlock with the brake shoe 24.  With regards to the convex side of the support region being on a side of the bearing element which faces away from the first holding geometry, Examiner maintains that the support region shown in the area near the end of the lead line of 178b is shown as a convex side arranged on a side of the bearing i.e. the bottom side which faces away from the first holding geometry i.e. the top portion of 170 and including elements 180 as shown in figure 4 of Braun.  Accordingly, the above rejections based on Braun have been maintained.  The previously presented drawing and claim objections have been withdrawn in light of the most recent submission. 


Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
April 19, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657